Citation Nr: 0600814	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  02-07 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
neck strain with degenerative joint disease and narrowing, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
left knee disability, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from February 1973 to 
April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claims of entitlement 
to increased ratings for service-connected neck strain with 
degenerative joint disease and narrowing, evaluated as 20 
percent disabling, and for service-connected left knee 
disability, evaluated as 10 percent disabling.  


FINDINGS OF FACT

1.  The veteran's neck strain with degenerative joint disease 
and narrowing is shown to be productive of subjective 
complaints of pain, no more than moderate limitation of 
motion, forward bending (flexion) to 45 degrees, and not 
ankylosis, or severe intervertebral disc syndrome (IDS) 
productive of recurring attacks with intermittent relief, or 
IDS with incapacitating episodes having a total duration of 
at least four weeks during any 12 month period.  

2.  The veteran's left knee disability is productive of 
subjective reports of symptoms that include pain, X-ray 
evidence of arthritis, and no more than slight recurrent 
subluxation or lateral instability; his left knee is shown to 
have 0 degrees of extension and flexion to at least 110 
degrees.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
neck strain with degenerative joint disease and narrowing 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5290, 5293 (as in effect prior 
to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (as in effect September 26, 2003).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2005).

3.  The criteria for a separate rating of 10 percent, and no 
more, for arthritis of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2005); VAOPGCPREC 23-97; 62 Fed. Reg. 63604 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran argues that increased ratings are warranted for 
his service-connected neck strain with degenerative joint 
disease and narrowing, evaluated as 20 percent disabling, and 
for his service-connected left knee disability, evaluated as 
10 percent disabling.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).


A.  Cervical Spine

As for the history of the disability in issue, the veteran's 
service medical records indicate that in April 1979, he was 
treated for a sprained neck.  The report notes an abnormality 
at C7/T1 described as a minimal anterior spur formation, with 
no acute process.  The intervertebral disc spaces were 
normal.  A VA X-ray report, dated in June 1999, indicates 
that there were degenerative osteophytes anteriorly at the 
mid and lower cervical spine, and disc space narrowing at 
C7/T1 and anteriorly at C6-7.  See 38 C.F.R. § 4.1.

In July 1981, the RO granted service connection for 
residuals, neck sprain with degenerative joint disease at 
C7/T1.  The RO assigned a noncompensable (0 percent) 
evaluation for this disability.  In June 1999, the RO 
increased the veteran's evaluation to 20 percent.  In 
November 2000, the veteran filed a claim for an increased 
rating.  In June 2001, the RO denied the claim.  The veteran 
has appealed.

The RO has evaluated the veteran's as 20 percent disabling 
under 38 C.F.R. § 4.71a, DC 5290.  Under DC 5290, a 20 
percent evaluation will be assigned where there is moderate 
limitation of motion of the cervical spine.  A 30 percent 
evaluation will be assigned where there is severe limitation 
of motion of the cervical spine.  

The medical evidence for consideration in this case includes 
VA outpatient treatment, hospital, and examination reports, 
dated between 2001 and 2005.  The Board initially notes that 
the vast majority of this evidence is for treatment for 
disabilities other than the cervical spine, to include 
hospitalization for a heart disorder, which contain many 
ancillary findings noting grossly normal neurological 
examinations.  

The Board finds that the criteria for a rating in excess of 
20 percent have not been met.  The only recorded ranges of 
motion are found in the VA examination reports, dated in 
February 2001 and January 2005.  The February 2001 VA 
examination report shows that on examination, the cervical 
spine had forward bending (flexion) to 45 degrees, backward 
(extension) to 45 degrees, right rotation to 15 degrees, left 
rotation to 20 degrees, right side (lateral) bending to 18 
degrees, and left side (lateral) bending to 16 degrees.  The 
January 2005 VA examination report shows that on examination, 
the cervical spine had forward flexion from 0 to 45 degrees, 
extension from 0 to 45 degrees, lateral rotation from 0 to 80 
degrees (bilaterally), and lateral bending from 0 to 45 
degrees (bilaterally).  In the Board's judgment, the 
demonstrated ranges of motion are not representative of a 
severe limitation of motion.  In fact, the January 2005 VA 
examination report indicates that the veteran has a full 
range of motion in his cervical spine.  See 38 C.F.R. 
§ 4.71a, Plate V.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
a 30 percent rating is not warranted under DC 5290.  

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  

Under DC 5293 (as in effect prior to September 23, 2002), a 
40 percent rating for severe intervertebral disc syndrome 
with recurring attacks, with intermittent relief.  

The relevant evidence is summarized as follows: February 2001 
VA examination report shows that the veteran complained of 
cervical stiffness and occasional pain.  Pain and stiffness 
was noted on all movement, with pain also noted on lateral 
bending.  The examiner stated, "This veteran's cervical 
spine problem[s] are annoying and not particularly 
disabling."  

A VA progress note, dated in September 2002, shows that the 
veteran was treated for complaints of low back and neck pain, 
as well as occasional muscle spasm, with no radicular 
symptoms.  A history of narrowed discs at C3-4, and C4-5, was 
noted, as well as mild anterior osteophytes.  He stated that 
he had not received any treatment for his neck problems.  A 
neurological examination revealed normal coordination, and 
5/5 motor strength throughout.  A sensory examination was 
normal to light touch in all relevant areas.  The assessment 
was degenerative disc disease in the cervical spine.  The 
report notes discogenic pain in the neck, and that the 
veteran was to be started on physical therapy.  

VA progress notes, dated in October 2002, show that a MMT 
(manual muscle test) showed 3-/5 for the extensors and 4/5 
grossly for the neck flexors, with another notation of 5/5 
strength.  

Reports, dated in May 2003, show treatment following a fall 
in which the veteran hit his head, with notations of an 
associated altered gait and slurred speech.  Strength was 
noted to be 5/5.  

A VA joints examination report, dated in January 2005, shows 
that the veteran complained of a neck ache that caused 
dizziness, and daily neck pain.  He claimed that he had 
confined himself to bed for 11/2 days twice within the last 12 
months, but not under the orders of a physician.  The 
examiner stated that there was no additional limitation with 
repetitive use, and no additional loss in the range of motion 
on flare-ups.  Motor strength was 5/5 in all muscle groups of 
the upper extremities.  Reflexes were 1+ in the upper 
extremities.  Sensory was decreased to sharp-dull in all 
dermatomes of the bilateral upper extremities.  The relevant 
assessment was paraspinal cervical strain with degenerative 
disc disease and degenerative joint disease of the cervical 
spine with no radicular component.  An accompanying X-ray 
report contains an impression noting extensive anterior 
ligament calcifications and marginal osteophytes, that the 
posterior component was not involved no compressions, that 
the discs were maintained, and that DISH (diffuse idiopathic 
skeletal hyperostosis) has to be excluded.  

The Board finds that the aforementioned evidence does not 
show that the veteran has severe IDS with recurring attacks 
and intermittent relief.  The veteran's most recent 
examination report shows that there was no additional 
limitation with repetitive use, no additional loss in the 
range of motion on flare-ups, and 5/5 motor strength in all 
muscle groups of the upper extremities.  The report also 
notes that there is no radicular component.  The most recent 
X-ray report indicates that the cervical discs were 
maintained.  In summary, there are no findings of 
neurological impairment warranting a 40 percent rating.  
Therefore, as the findings do not reflect severe IDS 
productive of recurring attacks with intermittent relief, the 
Board finds that the criteria for a 40 percent rating under 
DC 5293 (as in effect prior to September 23, 2002), have not 
been met.    

In order to warrant an evaluation in excess of 20 percent 
under Diagnostic Codes 5286 or 5287 (as in effect prior to 
September 26, 2003), the veteran would have to demonstrate 
that his spine, or cervical spine, was ankylosed (complete 
bony fixation) at a favorable angle.  However, there is no 
evidence of ankylosis of the spine, to include the cervical 
spine.  

The schedular criteria by which the veteran's cervical spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
Effective from September 26, 2003, the rating schedule for 
the spine was changed, at which time DC 5293 was changed to 
DC 5243, and DC 5290 was changed to DC 5237.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after August 22, 2002 and September 
23, 2002 (i.e., the effective dates of the new regulations). 
Therefore, the Board will address whether: (1) the veteran is 
entitled to a higher rating under the old criteria and (2) 
whether, for the period on and after September 23, 2002, and 
September 26, 2003, the veteran is entitled to a higher 
rating under either the old or the new criteria.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  

Under DC 5293 (as in effect September 23, 2002), a 40 percent 
rating is warranted for intervertebral disc syndrome (IDS), 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (cervical strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The General 
Rating Formula provides that a 30 percent rating is warranted 
where forward flexion of the cervical spine is to 15 degrees 
or less, or there is favorable ankylosis of the entire 
cervical spine.  In addition, the regulation provides that 
intervertebral disc syndrome may be rated under either the 
General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is essentially unchanged from DC 5293 
(as in effect September 23, 2002), and provides that a 40 
percent rating is warranted for intervertebral disc syndrome, 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5293 (as in effect September 23, 2002) or 
DC 5243 (as in effect September 26, 2003), the General Rating 
Formula, or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.   During his 
January 2005 VA examination, the veteran asserted that he had 
confined himself to bed for 11/2 days twice within the last 12 
months.  The findings as to strength and neurological 
functioning have been considered, as well as the demonstrated 
ranges of motion.  In summary, the evidence is insufficient 
to show that his disability was productive of incapacitating 
episodes having a total duration of at least four weeks 
during any 12 month period.  In addition, there is no 
evidence to show that the veteran's cervical spine is 
ankylosed or that forward flexion was limited to 15 degrees 
or less.  Rather, in January 2005 forward flexion was to 45 
degrees, which is normal.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the criteria for a rating in excess of 20 percent for 
the veteran's neck strain with degenerative joint disease and 
narrowing have not been met under DC 5293 (as in effect 
September 23, 2002) or under Diagnostic Codes 5237, 5242, and 
5243 (as in effect September 26, 2003).     

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran complained of pain associated with his neck 
disability, the Board does not find that the disability 
attributable to the neck problems resulted in functional 
disability in excess of that contemplated in the 20 percent 
rating already assigned.  The February 2001 VA examination 
report failed to show additional functional loss due to pain 
or flare-up.  The examiner stated that the veteran's 
disability was not particularly disabling.  Further, as noted 
above, the examiner in January 2005 stated that there was no 
additional limitation with repetitive use, and no additional 
loss in the range of motion on flare-ups.  Motor strength was 
5/5 in all muscle groups of the upper extremities at that 
time.  Therefore, the Board does not find that a rating in 
excess of 20 percent is warranted for the veteran's neck 
disability on the basis of functional disability.


B.  Left Knee Disability

As for the history of the disability in issue, the veteran's 
service medical records indicate that he injured his left 
knee in November 1979 after he slipped and fell at his home.  
He underwent surgery, to include placement of a staple.  A 
Medical Board Report, dated in October 1980, shows that his 
diagnoses were chronic medial and anterior instability, and 
retained foreign body (staple), left proximal shin.  A June 
1999 VA examination report contains diagnoses that include 
status post open reduction, internal fixation of medial 
ligaments of the left knee with good motion and a tight knee 
joint.  A VA X-ray report, dated in June 1999, indicates that 
the knee joint spaces appeared maintained, and notes 
Pellegrini Stieda calcification/ossification.  See 38 C.F.R. 
§ 4.1.

In July 1981, the RO granted service connection for 
residuals, left knee injury, postoperative, with synovitis 
and chondromalacia.  The RO assigned a 10 percent evaluation 
for this disability.   In November 2000, the veteran filed a 
claim for an increased rating.  In June 2001, the RO denied 
the claim.  The veteran has appealed.

The RO has evaluated the veteran's left knee disability under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under 38 
C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate recurrent 
subluxation or lateral instability.

The medical evidence for consideration in this case includes 
VA outpatient treatment, hospital, and examination reports, 
dated between 2001 and 2005.  The Board initially notes that 
the vast majority of this evidence is for treatment for 
disabilities other than the left knee, to include 
hospitalization for a heart disorder, which contain many 
ancillary findings noting grossly normal neurological 
examinations.  

A VA examination report, dated in February 2001, shows that 
the veteran stated that his left knee was not bothering him a 
great deal.  On examination, no evidence of ligament laxity 
was found in either knee.  

A VA joints examination report, dated in January 2005, shows 
that the veteran complained of left knee pain, swelling, and 
giving way with occasional falls.  He stated that he wore at 
neoprene sleeve with a patella cutout as an assitive device.  
He complained that he could not sleep or mow the lawn.  On 
examination, there was no instability to varus or valgus 
stress.  

The Board finds that the evidence is insufficient to show 
that the veteran's left knee is productive of any recurrent 
subluxation or lateral instability.  In this regard, the most 
recent evidence is the January 2005 VA examination report, 
which shows that there was no instability to varus or valgus 
stress.  All of the other medical evidence is also negative 
for left knee instability.  Accordingly, the requirements for 
a rating in excess of 10 percent under DC 5257 have not been 
met, and the claim must be denied.  The Board notes that 
since DC 5257 is not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), do not apply.  Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).

A higher rating is not available under any other diagnostic 
code.  Schafrath.  

Under 38 C.F.R. § 4.71a, DC 5256, ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, warrants a 30 percent 
evaluation.  Ankylosis is immobility and consolidation of a 
joint due to disease, injury, surgical procedure.  Shipwash 
v. Brown, 8 Vet. App. 218, 221 (1995).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent 
rating is warranted for dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint.

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and 
fibula of either lower extremity warrants a 20 percent 
evaluation if there is a moderate knee or ankle disability.

A rating in excess of 10 percent is not warranted under DC 
5256, DC 5258, or DC 5262, as the clinical findings do not 
show that the veteran has dislocated semilunar cartilage, 
ankylosis of the left knee, or a malunion of the tibia and 
fibula.  

However, the Board's analysis is not yet complete.  
Degenerative arthritis is rated under Diagnostic Code 5003.  
In an opinion issued by the VA General Counsel, VAOPGCPREC 
23-97, 62 Fed.Reg. 63,604 (1997), it was determined that 
assigning one rating for arthritis under DC 5003 and one 
rating for instability under DC 5257 does not violate the 
rule against pyramiding.  Therefore, where a knee disability 
is rated under DC 5257, a separate rating for arthritis may 
be assigned under DC 5003 if additional disability is shown 
by the evidence.  Accordingly, the veteran may be eligible 
for an additional rating if he meets the criteria for a 
compensable rating under DC 5003.  DC 5003 essentially 
provides that arthritis will be rated on the basis of 
limitation of motion of the affected joint.

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 10 percent rating will be 
assigned for flexion limited to 45 degrees or extension 
limited to 10 degrees.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

In this case, the veteran's left knee has been shown to have 
arthritis.  See January 2005 VA examination report 
(containing an assessment noting arthritic pain).  The only 
recorded ranges of motion are as follows: the February 2001 
VA examination report shows that the left knee had extension 
of 0 degrees, and flexion of 110 degrees; the January 2005 VA 
joints examination report shows that the left knee had 
extension of 0 degrees, and flexion of 130 degrees.  The 
examiner noted that the veteran had pain throughout the range 
of motion.  

While the demonstrated limitations of motion do not 
approximate that which would be required for a compensable 
rating under DC's 5260 or 5261, the evidence is at least in 
equipoise as to whether the veteran has painful motion.  In 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
Court held that, read together, Diagnostic Code 5003 and 38 
C.F.R. § 4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray study, is deemed to 
be limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Therefore, as there is objective evidence of painful motion, 
a separate 10 percent rating for left knee arthritis is 
warranted.  

As a final matter, in conjunction with application of DCs 
5260 and 5261, an increased evaluation may be assigned on the 
basis of functional loss due to the veteran's subjective 
complaints of pain under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca. 
In this regard, the evidence is summarized as follows: the 
January 2005 VA examination report shows that the veteran 
complained of left knee pain, swelling, and giving way with 
occasional falls.  He stated that he wore at neoprene sleeve 
with a patella cutout as an assitive device.  He complained 
that he could not sleep or mow the lawn.  The examiner stated 
that there was no additional limitation with repetitive use, 
and no additional loss in the range of motion on flare-ups.  
Motor strength was 5/5 in all muscle groups of the lower 
extremities.  The relevant assessment was status post MCL 
(medial collateral ligament) tear, left knee, with arthritic 
pain exacerbated by weight-bearing, currently taking no 
medications.  An accompanying X-ray report notes a deformed 
medial femoral supra condyle area, due to old avulsion, which 
was solid and healed, and a fixative staple in the upper 
medial tibial shaft, with no evidence of loosening, no 
fractures, dislocations or effusions, and maintained joint 
spaces.  Reports, dated in May 2003, show treatment following 
a fall in which the veteran hit his head, with notations of 
an associated altered gait and slurred speech.  Strength was 
noted to be 5/5.  A September 2002 VA progress note indicates 
that a neurological examination revealed a normal gait, 
station, and coordination.  He was able to walk on his toes 
and heels.  Motor strength was 5/5 throughout.  Sensory 
examination was normal to light touch throughout in all 
relevant areas.  There was no relevant diagnosis.  The 
February 2001 VA examination report shows that the veteran 
stated that his left knee was not bothering him a great deal.  
The examiner stated, "His problems with the left knee are 
minimal.  He reports very little difficulty and apparently 
the surgery that was performed for the medial ligament tear 
in about 1975 or 1976 was successful."  A January 2001 VA 
progress note indicates that lower extremity strength was 
5/5.  In summary, there are no findings to show that the left 
knee is productive of muscle loss, weakened movement, or 
incoordination.  The veteran is most recently shown to have a 
range of motion in his left knee which is greater than even 
that required for a 0 percent rating under DCs 5260 or 5261, 
and there is insufficient evidence of functional loss due to 
left knee pathology to support a conclusion that the loss of 
motion in the left knee more nearly approximates the criteria 
for a 20 percent rating under either DC 5260 or DC 5261, even 
with consideration of 38 C.F.R. §§ 4.40 and 4.45.  The Board 
therefore concludes that there is not a medical and factual 
basis upon which to conclude that there is functional loss 
due to pain in the veteran's left knee which is sufficient 
for a rating in excess of 10 percent at this time.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca.  Additionally, to assign two, 
separate compensable ratings based on painful motion under 
two separate diagnostic codes (i.e., under Diagnostic Codes 
5260 and 5261) would be in violation of the rule of 
pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.


II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in March 
2001 and February 2004, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the appellant to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  He was 
asked to identify all relevant treatment and to complete 
authorizations (VA Forms 21-4138 and/or 21-4142) for all 
evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the December 2004 SSOC.  In May 2005, 
the veteran stated that he had no additional information to 
provide.  See report of contact (VA Form 119), dated in May 
2005.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  The veteran has been afforded VA 
examinations covering the disorders on appeal.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

A rating in excess of 20 percent for neck strain with 
degenerative joint disease and narrowing is denied.

A rating in excess of 10 percent for a left knee disability 
is denied.

A separate rating of 10 percent, and no more, is granted for 
left knee arthritis, subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


